      Case 2:19-cv-16700-JMV-JBC Document 40 Filed 02/21/21 Page 1 of 1 PageID: 254
                                                ------- LAW OFFICES -------




NEW JERSEY                                                                                                THOMAS A. ABBATE
NEW YORK                                  61 SOUTH PARAMUS ROAD, SUITE 250                        TABBATE@DECOTIISLAW.COM
                                             PARAMUS, NEW JERSEY 07652                                       201.907-5294
                                                 _________________

                                              TELEPHONE: (201) 928-1100
                                               TELEFAX: (201) 928-0588
                                                WWW.DECOTIISLAW.COM
       Via CM/ECF
                                                                              February 21, 2021

       Hon. James B. Clark, III, U.S.M.J.
       Martin Luther King Building & U.S. Courthouse
       50 Walnut Street
       Newark, New Jersey 07102

                   Re:    Mario Rosario v. Officer Carmelo Jimenez, et als.
                          Civil Action No.: 19-16700 (JMV)(JBC)

       Dear Magistrate Judge Clark:

               We represent defendants Officer Carmelo Jimenez, Officer Jessica De Jesus, the City of
       Perth Amboy, and the Perth Amboy Police Department (collectively, the “Perth Amboy
       Defendants”) in the above-captioned matter. This case is listed for a status conference before Your
       Honor on February 22, 2021 at 10:30 a.m. I write to advise the Court that the Perth Amboy
       Defendants have resolved Plaintiff’s claims in principle and, subject to the approval of the City
       Council, intend to execute a formal settlement agreement, followed by entry of a stipulation of
       dismissal in the near future. The contemplated settlement agreement envisions a dismissal of all
       parties with prejudice, include the federal government and its agents. In order to permit sufficient
       time for the proposed settlement to be presented to the City Council, we ask that the Court enter a
       60-day dismissal without prejudice. It would appear that the status conference scheduled for
       tomorrow is no longer necessary, and we ask that it be cancelled. Thank you for Your Honor’s
       consideration of the foregoing.

                                                                              Very truly yours,

                                                                              DECOTIIS, FITZPATRICK,
                                                                              COLE & GIBLIN, LLP

                                                                              By:    /s Thomas A. Abbate

       cc:         All counsel of record (via CM/ECF)




       3013144.1
